Citation Nr: 1816175	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-05 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right ankle disorder.


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1994 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Travel Board hearing before the undersigned in June 2015. A transcript of the hearing is associated with the claims file.

This matter was previously remanded twice, in September 2015 and February 2017.  The agency of original jurisdiction (AOJ) substantially complied with the remand order and, therefore, no additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In the interim, the Board received judicial guidance on the requirement for increased ratings examinations for musculoskeletal disabilities. Correia v. McDonald, 28 Vet. App. 158 (2016).  The VA examination in October 2015 substantially complied with Correia by including joint testing for pain on both active and passive motion, and in weight-bearing and range of motion measurements of the opposite undamaged joint (in this case, the left ankle). 


FINDING OF FACT

For the entire appeal period, the Veteran's right ankle disability manifested in moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right ankle disability are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code (DC) 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for the Right Ankle

The Veteran claims entitlement to a disability rating in excess of 10 percent for his right ankle disability.  The Veteran uses an ankle brace constantly and occasionally uses a walker. 

The Veteran's right ankle disability is rated under DC 5271, which provides for a 10 percent rating for moderate limitation of motion.  A 20 percent maximum rating is warranted under DC 5271 for marked limitation of motion. 38 C.F.R. § 4.71a.  Full ankle motion includes dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71, Plate II. Signs and symptoms such as pain with movement, instability, and swelling, and their resulting impairments, are specifically contemplated as part of the rating schedule for joint disease. See 38 C.F.R. §§ 4.45.

The terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims. 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

After a review of the evidence, the Board finds that the Veteran's right ankle disability more nearly approximates the criteria for a 10 percent rating for the entire period at issue.

In connection with his claim, the Veteran has been afforded several VA examinations.  Overall, the Veteran has presented with consistent symptomology throughout these examinations.

During an October 2009 VA examination, the Veteran reported pain, stiffness, and decreased range of motion.  Flare-ups were not reported.  Regarding functional loss, the Veteran did not report a decreased ability to stand or walk.  The Veteran's right ankle range of motion for dorsiflexion was 0 to 10 degrees and plantar flexion was 0 to 45 degrees.  Following repetitive movement, his range of motion showed 10 degrees of dorsiflexion and 35 degrees of plantar flexion.  There was no pain with weight bearing, but he did have localized tenderness.  There was no instability.  There was no ankylosis. The results of the October 2010 VA examination are identical to the prior VA examination.

During a November 2014 VA examination, the Veteran reported pain and a feeling of instability.  The Veteran reported flare-ups.  Regarding functional loss, the Veteran reported decreased ability to walk for prolonged periods of time.  The Veteran's right ankle range of motion for dorsiflexion was 0 to 5 degrees and plantar flexion was 0 to 30 degrees.  After repeated use, plantar flexion was reduced to 20 degrees.  There was pain with weight bearing, localized tenderness and pain on palpation of the joint or associated tissue, with no evidence of crepitus.  There was no instability noted on examination.  The Veteran had reduced (4/5) muscle strength.  The examiner reported that the Veteran had right sided ankylosis with eversion deformity. 

During an October 2015 VA examination, the Veteran reported pain and instability.  The Veteran denied flare-ups.  Regarding functional loss, the Veteran reported decreased ability to play sports and to stand or walk for prolonged periods of time.  The Veteran's right ankle range of motion for dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 25 degrees.  The Veteran was able to complete repetitive use testing without additional loss of range of motion.  There was no pain with weight bearing, but localized tenderness and pain on palpation of the joint or associated tissue, with no evidence of crepitus.  The Veteran had full (5/5) muscle strength.  The examiner noted conflicting indications of ankylosis.  In the section titled "ankylosis," the examiner reported that it was not present.  In an earlier section, "under range of motion testing," the examiner indicated in response to the question "Are there additional factors contributing to disability?" that the Veteran has "less movement than normal due to ankylosis, adhesions, etc., interference with standing."  

In a December 2015 private opinion from Dr. M.C., the Veteran reported chronic daily bilateral ankle pain and stiffness, especially in the morning.  The Veteran denied flare-ups.  Regarding functional loss, the Veteran reported decreased ability to perform his activities of daily living, especially in the morning.  The Veteran's right ankle range of motion for dorsiflexion was 0 to 10 degrees and plantar flexion was 0 to 45 degrees.  After repetitive use testing and considering pain, right ankle range of motion for dorsiflexion was 0 to 5 degrees and plantar flexion was 0 to 30 degrees.  There was pain with weight bearing, localized tenderness and pain on palpation of the joint or associated tissue, and there was no evidence of crepitus.  The Veteran had full (5/5) muscle strength.  There was no ankylosis asserted in the opinion.

While the Veteran routinely reported pain to his treatment providers, only twice has range of motion been considered on examination.  In October 2010, his range of motion was normal.  In February 2016, his range of motion is in "reasonable limits with some discomfort," with modest ankle effusion.

In response to the February 2017 remand, a February 2017 supplemental opinion stated as follows: "The claimed limited range of motion of the Veteran's right ankle is [the result of] soft tissue adhesions and scar tissue in the Veteran's ankle. There is no medical or scientific evidence of ankylosis or paralysis of the posteriortibial nerve or the muscles of the sole of the foot.  The Veteran's plantar flexion was observed to 25 degrees and dorsiflexion was observed to 20 degrees at the time of the exam in October 2015." 

Considering the conflicting statements in the October 2015 VA examiner and the February 2017 supplemental opinion, the Board finds that ankylosis has not been present such that a rating under DC 5270 is appropriate.

Considering the examinations of record and based on the preceding evidence, the Board finds that the Veteran's right ankle disability manifested in no worse than moderate limitation of motion.  The Board notes again that full range of motion of the ankle includes dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71, Plate II.  Further, the Board notes that tenderness, pain on movement, and instability are contemplated by DC 5271.  

The Court has stated that flare-ups must be considered.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  However, the guidance on how to evaluate flare-ups has not been particularly clear.  As a consequence, it is determined that the hold of Mitchell v. Shinseki, 25 Vet. App. 32 (2011) will be expanded and it is found that flare-ups must be quantifiable and must result in limitation of motion of function beyond that contemplated by the already provided evaluation.  Additionally, because there is a regulation addressing the stabilization of ratings, flare-ups must be of such length as to establish that the overall impairment is more severe than currently evaluated.  The statements made in this case do not show that any flare-ups have additionally limited function in a quantifiable way, nor do they show that they are of such length or duration that a staged rating would not violate the rule regarding stabilization of ratings.  

In sum, 38 C.F.R. § 4.1 provides that the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Here, the reports of exacerbation or flare-ups are not quantifiable and not of sufficient duration to warrant a change in evaluation without violating the spirit of Mitchell, 38 C.F.R. § 4.1 and the rule regarding stabilization of ratings.

While the Veteran had dorsiflexion reduction greater than his plantar flexion, the Board finds that, overall, his range of motion was only moderately reduced.  Therefore, a marked limitation of motion is not shown to warrant a 20 percent rating.  As such, the Board finds that a rating in excess of 10 percent prior is not warranted.

Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111  (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran is right ankle disability is manifested by pain with movement and some instability, which is managed by a brace, and he finds it difficult to walk long distances. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for joint disease. See 38 C.F.R. §§ 4.45, 4.71a, DC 5271. The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture relating to his service-connected right ankle disability.  Therefore, the Veteran's 10 percent evaluation, under DC 5271 accurately contemplates this symptomology.  In short, there is nothing exceptional or unusual about the Veteran's right ankle disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.



ORDER

The criteria for a rating in excess of 10 percent for a right ankle disability are not met.



______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


